Citation Nr: 1142281	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  09-07 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the liver, claimed as hepatitis C.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD) to include anxiety and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had Marine Corps active service from February 1968 to July 1973, with active service in the Republic of Vietnam from May 11, 1972, to September 30, 1972.  He is in receipt of the Combat Action Ribbon and the Bronze Star Medal with combat "V" device and related gold star.
 
This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  A March 2008 rating decision denied service connection for hepatitis C; and granted service connection for PTSD to include anxiety and depression, and assigned the same an initial noncompensable disability rating.  An additional rating decision dated in March 2008 increased the initial disability rating assigned to the Veteran's PTSD to include anxiety and depression to 10 percent.  

In August 2011, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in New York, New York.  A transcript of the hearing has been associated with the claims file. 

The Board notes that during the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Thus, the Veteran's original March 2007 claim of entitlement to service connection for hepatitis C (liver) has been characterized to reflect the only related diagnosis, cirrhosis of the liver, as found on VA examination in August 2007. 

The issue of entitlement to service connection for an eye scar has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, at the time of the Veteran's March 2007 claim giving rise to the present appeal, he claimed entitlement to service connection for an eye scar.  While the AOJ included the issue in its June 2007 notification letter, the issue was not adjudicated in the March 2008 rating decisions.  The Board does not have jurisdiction over the issue and it is thus referred to the AOJ for appropriate action. 

The Board notes that the Veteran, in the course of the present appeal, asserted that he was entitled to service connection for cirrhosis of the liver on the basis that his service-connected PTSD resulted in alcohol abuse and his alcohol abuse resulted in his cirrhosis.  In response to the Veteran's assertion, the RO initiated a claim of entitlement to service connection for alcohol abuse, to include as secondary to service-connected PTSD.  Such claim was denied by a May 2009 rating decision, and the Veteran did not file a Notice of Disagreement (NOD) with the decision.  At the time of the Veteran's August 2011 Board hearing, his representative asserted that the Veteran's alcoholism should be related to PTSD.  The representative's statement, made more than one year from the time the RO sent the May 2009 rating decision to the Veteran, is untimely to serve as a NOD to the May 2009 rating decision.  38 C.F.R. § 20.200 (2010).  However, the representative's statement represents a claim to reopen the Veteran's previously denied claim of entitlement to service connection for alcohol abuse, to include as secondary to service-connected PTSD, and the AOJ has not yet had the opportunity to adjudicate such.  The Board does not have jurisdiction over the issue and it is thus referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the Veteran's claims.

The Board notes that the RO most recently adjudicated the Veteran's claims by a March 2010 Supplemental Statement of the Case (SSOC).  Subsequent to March 2010, additional relevant evidence has been added to the claims file in the form of VA and private treatment records.  While the Veteran filed a waiver of AOJ review of evidence he submitted to the Board at the time of his August 2011 Board hearing, he submitted additional relevant evidence dated subsequent to his August 2011 waiver, in the form of a statement from his wife.  To ensure that the Veteran's procedural rights are protected, insofar as he is afforded the opportunity for AOJ adjudication of his claims on the merits in the first instance, the Board must return the case to the AOJ, for its initial consideration of the claims.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

The most recent VA treatment records associated with the claims file are dated in July 2011, with the exception of a letter written by one of the Veteran's VA treatment providers dated in August 2011.  There is no evidence that the Veteran ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the AMC/RO must obtain the Veteran's updated VA treatment records.  

The Veteran recently filed a VA Form 21-4142, Authorization and Consent to Release Information to the VA, in August 2011.  At that time, he identified three treatment providers as sources of relevant treatment records.  While two of the identified treatment providers are VA providers, one of the identified providers, Dr. M., is a private treatment provider.  The Veteran indicated that Dr. M. was a source of relevant treatment records related to his cirrhosis.  The AOJ has not had the opportunity to act upon the Veteran's August 2011 VA Form 21-4142.  On remand, the Veteran's private treatment records from Dr. M. should be obtained. 

As to the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for PTSD to include anxiety and depression, the Board notes that the Veteran's most recent VA examination is dated in February 2008.  While there are VA treatment records and letters from the Veteran's treatment providers dated since February 2008, such do not provide the Board sufficient detail to rate the Veteran's psychiatric disability.  Significantly, at the time of the Veteran's August 2011 Board hearing, he asserted that his PTSD had worsened since his last VA examination.  Where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Thus, on remand, the AMC/RO must schedule the Veteran for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in New York, New York, dated from July 2011 to the present.  Any and all responses, including negative responses, must be properly documented in the claims file. 

2.  Obtain and associate with the Veteran's claims file his private treatment records from Dr. M., as identified by his August 2011 VA Form 21-4142. Advise the Veteran that he may submit such records if he so chooses.  If a negative response is received from any treatment provider, the claims file should be properly documented in this regard.  Any and all efforts to secure such records must be properly documented in the claims file. 

3.  Afford the Veteran a VA psychiatric examination to assess the nature, extent, and current severity of his PTSD to include anxiety and depression.  All indicated tests and studies should be performed as deemed necessary by the examiner.  The examiner should indicate the effect the Veteran's service-connected PTSD has on his ability to obtain and maintain gainful employment.  A complete rationale should be provided for all opinions given.  

The claims folder should be made available to the examiner for review for the examination and the examination report should indicate whether such review was accomplished.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims of entitlement to an initial disability rating in excess of 10 percent for service-connected PTSD to include anxiety and depression, and entitlement to service connection for cirrhosis of the liver, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a SSOC and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for an examination without good cause may have adverse consequences on his claims.  38 C.F.R. 
§ 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


